DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Blake Johnston on 02/12/2021.
The application has been amended as follows: 
1. (Currently Amended) An on-body medical fluid injection device comprising: 
a housing; 
an injection needle movable between a retracted position within the housing and an injection position extending from the housing; 
an actuator associated with the needle for moving the needle between the retracted position and the injection position; 
a resilient bladder within the housing for containing medical fluid for injection through the needle when it is the injection position; 
an end of delivery indicator within the housing and biased for movement from a first position towards a second position, the end of delivery indicator being configured so that (i) the bladder blocks movement of the end of delivery indicator to the second position when the bladder contains a quantity of medical fluid for injection, and (ii) the bladder allows movement of the end of delivery indicator to the second position when the bladder is empty of the quantity of medical fluid for injection; and 
; wherein the end of delivery indicator includes a slot configured to slide over bladder when the bladder is empty of the quantity of medical fluid for injection.  

2. (Currently Amended) An on-body medical fluid injection device comprising: 
a housing; 
an injection needle movable between a retracted position within the housing and an injection position extending from the housing; 
an actuator associated with the needle for moving the needle between the retracted position and the injection position; 
a resilient bladder within the housing for containing medical fluid for injection through the needle when it is the injection position; 
an end of delivery indicator within the housing and biased for movement from a first position towards a second position, the end of delivery indicator being configured so that (i) the bladder blocks movement of the end of delivery indicator to the second position when the bladder contains a quantity of medical fluid for injection, and (ii) the bladder allows movement of the end of delivery indicator to the second position when the bladder is empty of the quantity of medical fluid for injection; and 
said end of delivery indicator configured to provide an end of delivery indication when in the second position; wherein the end of delivery indicator includes a slot configured to slide over bladder when the bladder is empty of the quantity of medical fluid for injection.  

4. (Currently Amended) The injection device of claim 3 further comprising a spring tab configured to urge the end of delivery indicator from the first position towards the second position and wherein the button is configured to (i) engage the spring tab when the end of delivery indicator is in the first position and the button is in the depressed position and (ii) release from the spring tab when the end of delivery indicator is in the second position so that the button moves into the raised position.  

6. (Currently Amended) The injection device of claim 1 wherein the bladder includes an exit port and the slot of the end of delivery indicator is configured to slide over a portion of the bladder adjacent to the exit port whenthe bladder is empty of the quantity of medical fluid for injection.  
7. (Currently Amended) The injection device of claim 1 wherein the slot is open-ended. 
9.  (Currently Amended) The injection device of claim 4 wherein the button moves between the raised and depressed positions in a direction that is perpendicular to a direction of travel of the end of delivery indicator as the button moves between the first and second positions. 
10. (Currently Amended) The injection device of claim 4 wherein the button includes an undercut feature that is configured to (i) engage the spring tab when the end of delivery indicator is in the first position and the button is in the depressed position and (ii) release from the spring tab when the end of delivery indicator is in the second position so that the button moves into the raised position.  
11. (Currently Amended) The injection device of claim 3 wherein the button moves between the raised and depressed positions in a direction that is perpendicular to a direction of travel of the end of delivery indicator as the button moves between the first and second positions.  
13. (Currently Amended) The injection device of claim 12 further comprising a spring tab configured to urge the end of delivery indicator from the first position towards the second position and wherein the button is configured to (i) engage the spring tab when the end of delivery indicator is in the first position and the button is in the depressed position and (ii) release from the spring tab when the end of delivery indicator is in the second position so that the button moves into the raised position.  
14. (Cancelled) 
15. (Currently Amended) The injection device of claim 2 wherein the bladder includes an exit port and the slot of the end of delivery indicator is configured to slide -6-over a portion of the bladder adjacent to the exit port when the bladder is empty of the quantity of medical fluid for injection.  
16. (Previously Presented) The injection device of claim 2 wherein the slot is open-ended.  
the button moves between the first and second positions.  
19. (Currently Amended) The injection device of claim 13 wherein the button includes an undercut feature that is configured to (i) engage the spring tab when the end of delivery indicator is in the first position and the button is in the depressed position and (ii) release from the spring tab when the end of delivery indicator is in the second position so that the button moves into the raised position.  
20. (Currently Amended) The injection device of claim 12 wherein the button moves between the raised and depressed positions in a direction that is perpendicular to a direction of travel of the end of delivery indicator as the button moves between the first and second positions.  
21. (Cancelled) 
22. (Cancelled) 

Allowable Subject Matter
Claims 1-4, 6-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an on body medical fluid injection device including: 
an end of delivery indicator within the housing and biased for movement from a first position towards a second position, the end of delivery indicator being configured so that (i) the bladder blocks movement of the end of delivery indicator to the second position when the bladder contains a quantity of medical fluid for injection, and (ii) the bladder allows movement of the end of delivery indicator to the second position when the bladder is empty of the quantity of medical fluid for injection; and 
the end of delivery indicator, when in the first position, being cooperatively associated with the actuator to retain the injection needle in the injection position and, when in the second position, allowing the actuator to move the injection needle to the retracted position and provide an end of delivery indication; wherein the end of delivery indicator includes a slot configured to slide over bladder when it is empty of the quantity of medical fluid for injection.  

The closet prior art of record is Chase et al. (US 2012/0109066), Vedrine et al. (US 2012/0310175), however these references do not disclose the device as claimed or described above.
1) Chase discloses an on-body medical fluid injection device 16 (Figs. 1-8) comprising: a housing (including elements 32 & 34); an injection needle 302 movable between a retracted position (in Fig. 4A or Fig. 13A) within the housing and an injection position (in Fig. 4B or Fig. 13B) extending from the housing; an actuator 20 associated with the needle 302 for moving the needle between the retracted position and the injection position, para [0037, 0056]; a resilient bladder 86 within the housing for containing medical fluid 146 for injection through the needle (via a channel arm 82 in Figs. 4A-4B) when it is the injection position, Fig. 4B; an end of delivery indicator 200 within the housing and biased for movement from a first position (Fig. 4A) towards a second position (Fig. 4B), 
Note: a first support 62 is provided with a window allowing observation of the upward movement of the piston 200, or of piston tab 206, thereby providing a visual indicator showing the progress of drug delivery.  The user can observe that the piston has ceased movement and that drug delivery has been completed, para [0057].  Therefore, the piston 200 is fair enough to call as an end of delivery indicator. 
Chase further discloses that the end of delivery indicator 200 being configured so that (i) the bladder 86 blocks movement of the end of delivery indicator 200 to the second position when the bladder contains a quantity of medical fluid for injection, in Fig. 4A, and (ii) the bladder 86 allows movement of the end of delivery indicator to the second position when the bladder is empty of the quantity of medical fluid for injection, in Fig. 4B; and the end of delivery indicator 200, when in the first position, being cooperatively associated with the actuator 20 to retain the injection needle in the injection position and, when in the second position, allowing the actuator 20 (is pressed in B arrow direction, in Fig. 7) to move the injection needle 302 to the retracted position and provide an end of delivery indication, as shown in Fig. Fig. 8.  
Chase fails to disclose that the end of delivery indicator includes a slot configured to slide over bladder when it is empty of the quantity of medical fluid for injection.  

2) Vedrine discloses an on-body medical fluid injection device 1100 comprising: a housing (including elements 116 & 108); an injection needle 152 movable between a retracted position (Figs. 5-6) within the housing and an injection position (Figs. 10-11); an actuator 128; a resilient bladder 164 within the housing for containing medical fluid for injection through the needle when it is the injection position; an end of delivery indicator 124.  Vedrine fails to disclose that the end of delivery indicator 124 is biased for movement from a first position towards a second position; the end of delivery indicator 124 is configured so that the bladder blocks movmenet of the ned delivery indocator to the second position; the end of delivery indicator includes a slot configured to slide over bladder when it is empty of the quantity of medical fluid for injection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783